Title: From George Washington to Brigadier General Mordecai Gist, 1 June 1779
From: Washington, George
To: Gist, Mordecai


        
          Dear Sir,
          Head Qrs Middlebrook June 1st 1779.
        
        I intended to send the inclosed by you, but hurry of business prevented it. The letter for Colo. Rogers you will be so good as to deliver, or cause to be delivered, safely. The other for a Mr Bowers, with his letter to me (also inclosed) I am embarrassed about. However well meant these things are they rather distress than please, especially when they proceed from men of whom we have no knowledge, either of their political or moral characters—In this predicament I stand with respect to Mr Bowers, & therefore take the liberty of ⟨m⟩aking you an Agent in the business.
        If Mr Bowers is a man in such ⟨c⟩ircumstances, and of such character, ⟨a⟩s not to ⟨r⟩ender the acceptance of his cloth ⟨i⟩mproper, I request the favor of you to forward my letter to him; but even in this case, if I could offer him something as an equivalent ⟨I⟩ should be better pleased provided he would not ⟨t⟩hink himself hurt at the idea of pay—On the other hand—if upon enquiry, or your own knowledge ⟨of⟩ Mr Bowers, you should judge it not ⟨r⟩ight in me to receive any thing from him as a present, I beg the favor of you ⟨to⟩ withhold the letter, & advise me of it, ⟨th⟩at I may return the Cloth. I unwilling⟨ly⟩ give you this trouble, but I know you will excuse it in Dr Sir Yr most Obedt Se⟨r⟩.
        
          G. W——n
        
      